Citation Nr: 0428880	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  99-17 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

The case was previously before the Board in March 2001, when 
it was remanded for further development.  The RO developed 
the case and returned it to the Board.

However, subsequent review by the Board in June 2002 
indicated the need for further development.  This was 
accomplished by the Board pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  The development was completed 
and the veteran was notified in accordance with Rule of 
Practice 903, 38 C.F.R. § 20.903 (2002).  He responded that 
he did not have any further evidence or argument to present.

The case then came before the Board again in March 2003, when 
the issue on appeal was denied.  The veteran appealed this 
decision and by an Order dated in August 2003, the United 
States Court of Appeals for Veterans Claims ("Court") 
vacated the Board's March 2003 decision and remanded the case 
in light of Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter 
"DAV"), in which the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2).

In this decision, the Federal Circuit held that 38 C.F.R. § 
19.9(a)(2), in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

The result is that the RO must review new evidence associated 
with the claims file and adjudicate the claim considering 
that evidence, as well as evidence previously of record.  In 
this case, outpatient treatment records, dated from March 
2001 to June 2002, and an October 2002 VA examination had 
been associated with the claims folder without a waiver and 
had not yet been considered by the RO.  As a result, the 
Board remanded the case again in February 2004.  The RO 
reviewed the case and issued a Supplemental Statement of the 
Case in July 2004.  The RO thereafter returned the case to 
the Board for appellate review.


FINDINGS OF FACT

1.  Any back symptoms the veteran may have had during service 
were transitory in nature and resolved without residual 
disability.

2.  Arthritis was not present in service or manifested in the 
first post service year.

3.  The veteran's current back disorder is not the result of 
disease or injury during his active military service.


CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated by 
active military service and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1137 (West 2003); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision; letters dated in September 2001 and February 2004; 
the statement of the case; the supplemental statements of the 
case; and the Board decision and remands dated in March 2001, 
March 2003 and February 2004.  These documents included a 
summary of the evidence in the case; citation to pertinent 
laws and regulations; and a discussion of how they affect the 
decision.  The RO clearly explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The February 2004 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the available medical evidence is sufficient for 
an adequate determination.  Further, the veteran has not 
identified any outstanding medical records.  VA has obtained 
a medical opinion with respect to the etiological question at 
issue here.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA as to the issues 
addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran was not given prior to the first agency or 
original jurisdiction (AOJ or RO) adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The issues on appeal were re-
adjudicated and a supplemental statements of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

Legal Criteria.  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. App. 
498 (1995); see also 38 C.F.R. § 3.159(a).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Evidence of Current Disability.  In a letter dated in January 
2000, Jeffrey K. Bert, M.D., reported that he saw the veteran 
in November 1999.  The diagnosis was spondylosis and disk 
degeneration of his lumbar spine at L3-4.

On the October 2002 VA examination report, the examining 
physician expressed his impression that the veteran had 
lumbosacral instability, probably with narrowing of the L5-S1 
disc space and possibly the L4-L5 disc space.  X-rays 
revealed increased lumbar lordosis.  There was osteoarthritis 
throughout the whole lumbar spine with disc space narrowing 
generally throughout the lumbar spine.  There were arthritic 
traction spurs on each of the vertebral bodies, most 
prominently at the L3-4 level but also at the L1-2 level.  
Based on this report, the Board concedes that the veteran 
does have current, chronic back disability.

There are other reports which address the presence and extent 
of the current disability, without addressing nexus issues.  
Since it is established that the veteran has a current back 
disability the redundant reports will not be set forth in 
detail in this decision.  The reports which show the presence 
of a current back disability without evidence of service 
incurrence or nexus include VA outpatient treatment reports 
from January 1987 though June 2002.  The January 1987 records 
show that the veteran worked as an independent logger and had 
a variety of symptoms which did not include back complaints.  
Low back complaints were first noted in March 1999.

Evidence of Injury in Service.  The service medical records 
do not document any back injury or symptoms during service.

In a certified statement, dated in December 1997, David C. 
Lodestein wrote that when the veteran came back to the 
company area in the early spring of 1952 he said he had been 
struck by a jeep and that later that evening there was 
substantial bruising on his lower back and legs.  The veteran 
had a difficult time keeping up with the company while 
marching.  He began to feel somewhat better and completed his 
training.

In a letter dated in January 1998, Vernon G. Ray, reported 
that he worked for the veteran in 1977 and that the veteran 
had leg cramps and spasms which hindered his work.  The 
veteran explained that during boot camp, he had been run over 
by a Jeep and the condition had worsened to its present 
state.

In a statement received in February 1998, Robert L. Schnur 
reported knowing the veteran before and after service.  After 
1956, the veteran seemed to have trouble with cramps and hip 
pain.  He seemed unable to walk or move without trouble.  He 
said it was from an accident in service.  The condition had 
bothered him since 1956.

In a letter received in February 1998, Toby T. Vance, Sr., 
reported knowing the veteran since 1978.  In those years, he 
had back, hip, and leg cramps.

In a sworn statement, dated in December 1999, the veteran's 
spouse told of marrying him in December 1955.  After their 
marriage, he would complain of back and leg pain.  She 
understood that he had been injured in service, when hit by a 
Jeep.  She submitted a letter which she said was written by 
the veteran.  It briefly discussed his boot camp experience 
and said that he had fallen off a scaffold while chipping 
paint.   He hurt his back a little, but not real bad.

At his August 2000 RO hearing, the veteran testified that 
during boot camp, in the last part of March 1952, a jeep 
backed into him and knocked him down.  He testified that he 
was sore and black and blue the next day and went to sick 
bay.  There, he was told that he had scoliosis.  He was given 
a wrap around to help him finish his training.  He reported 
continued pain during his training.  He described post 
service symptoms.

Evidence Supporting a Connection Between Injury in Service 
and Current Disability.  In his January 2000 letter, Dr. 
Bert, reported that he saw the veteran in November 1999 and 
diagnosed spondylosis and disk degeneration of his lumbar 
spine at L3-4.  He noted that, at his age of 65, the 
condition gave him some impairment and discomfort.  The 
doctor conceded that it was difficult to go back in time and 
state that the current condition was solely related to a 
motor accident in service.  By history, the problem began 
with a Jeep accident, as well as aging and progression 
factors because of aging.  The doctor concluded that it was 
more likely than not, based on his history, that his current 
condition was in large part caused by the injury in service.

Evidence Against a Connection Between Injury in Service and 
Current Disability.  The service medical records show that, 
in April 1952, a medical corps officer (a physician) examined 
the veteran and found him physically qualified for transfer. 
In May 1952, another physician examined the veteran and found 
him physically qualified for transfer.  In April 1953, 
September 1953, November 1954, January, June and October 
1955, other physicians examined the veteran and found him 
physically qualified for transfer.

The October 1955 report of the examination for separation 
from service shows that the veteran was examined by a 
physician and his spine and other musculoskeletal parts were 
normal.

There is no competent evidence of arthritis during the year 
after the veteran completed his active service.

In January 1987, the veteran sought VA treatment for several 
symptoms.  There were no back complaints.  Detailed 
neurological tests did not reveal any back disorder.

In March 1990, it was reported that the veteran worked as a 
logger until two years earlier, when he stopped because he 
had problems remembering what he was supposed to do and how 
to perform tasks.

The earliest back complaint in the VA clinical notes was 
recorded in February 1991.  The veteran said he had had 
muscle spasms in his back for quite awhile.  Pain reportedly 
started under his left shoulder blade the day before. There 
was no known injury.  He was getting wood the day before and 
noticed increased pain with a jarring motion.  The assessment 
was muscle pain in the left scapular area.  There were no 
complaints or findings of low back pain.

The veteran continued to receive VA medical treatment for 
various problems including eyes and cardiovascular disorders.  
The next relevant reference is in November 1994, when he 
complained of tinnitus and hearing loss and asserted that 
they were due to being run over by a Jeep during service.  
There were no back complaints.

In September 1995, neurological examination was within normal 
limits.  Joint and muscle examination was grossly 
unremarkable.

The earliest VA record of low back complaints was recorded in 
a March 1999 clinical note, when the veteran complained that 
low back and right hip muscle spasm were getting worse.

In November 1999, the veteran complained of some degenerative 
arthritis and low back pain with radiation into the right 
thigh.  Examination disclosed an S1 curve to the spine with 
early kyphosis.  The assessment was degenerative arthritis.

The report of an August 2000 VA examination concluded that 
there was no documentation to support service connection.  It 
was noted that the evidence was all after the fact, with the 
possible exception of the hand written letter about falling 
off a scaffold.  Dr. Bert's opinion was considered.

In November 2002, the veteran had a VA orthopedic 
examination.  The examiner reviewed the claims folder and 
service medical records, as well as the opinion of Dr. Bert.  
The physician concluded that it was very unlikely that the 
veteran had an injury to his lumbar spine at the time of his 
active service.  The VA physician felt that the opinion of 
Dr. Bert would be considerably different if he had considered 
the service medical records and records of back treatment.

Analysis.  The veteran spent many years after service working 
as a logger.  To differentiate back symptoms related to the 
injury in service from post service strenuous physical 
activity is beyond the ability of lay witnesses, such as the 
veteran, his wife, and acquaintances.  38 C.F.R. § 3.159(a); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
nexus opinion of Dr. Bert is largely based on the history 
provided by the veteran.  Where a doctor necessarily relies 
on history as related by veteran, his conclusion can be no 
better than the facts alleged by veteran.  See Swann v. 
Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 
342 (1995).

The service medical records show that the veteran was 
examined by physicians at least 7 times after the reported 
injury and no residuals were reported.  On separation 
examination, the veteran was examined by a doctor who 
specifically reported that the spine was normal.  This 
evidence is timely as it was after the reported injury and 
just before the veteran left service.  It is also competent 
because it was done by a physician.  Thus, we have many 
medical reports against there being any residuals of the 
injury in service.

Following service, over 40 years passed without any medical 
documentation of back problems.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

More recently, VA medical professionals examined the veteran 
and reviewed the entire record in August 2000 and again in 
October 2002 and concluded that the current disability was 
not connected to the veteran's active service.  Because their 
opinions were based on actual records, rather than only 
history provided by the veteran, their opinions are more 
probative than that of Dr. Bert.

When we consider the service medical records, the many years 
without medical documentation, the opinions of VA medical 
professionals based on examination of the veteran and review 
of the records, we find that there is an preponderance of 
evidence against the claim.  This preponderance of evidence 
overwhelms Dr. Bert's opinion and establishes that there is 
no connection between the veteran's current disability and 
any injury he may have had in service.  Thus, the claim must 
be denied.


ORDER

Service connection for a back disorder is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



